DETAILED ACTION
Claims 1-5 are allowed.
This office action is responsive to the amendment filed on 03/16/21.  As directed by the amendment: claims 1 and 4 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-5 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	With respect to claim 1, the present invention is allowed over the prior art of record because the prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims, namely the prior art does not disclose the claimed large-scale multifunctional rice-noodle-making machine which includes the claimed rice-lifting machine, fermenter, rice feeder, auxillary ingredients machine, self-ripening and shaping machine, rice-flour feeder, extruding machine, hot water circulation tank, aging machine, first noodle-loosening machine, noodle steam, second noodle-loosening machine, second conveyor, inner-packaging machine, third conveyor, weighing scale, metal detector, fourth conveyor, sterilizer, and rice noodle collector as arranged within the claim and accordingly as recited in Claim 1.
          The closest prior art of record is detailed hereafter:
KR20120124897-Soo-Rvun. Kim: Soo-Ryun teaches a method for preparing fermented rice noodle involves mixing mushroom extract, rice bran and rice and subjecting mixture to fermentation, crushing the fermented mixture and obtaining fermented rice flour, mixing (in wt.%): fermented rice flour (71.89-76.25), water (23.10-27.28) and refined salt (0.65-0.83), kneading mixture and obtaining dough, fermenting dough, passing dough through a hopper of molder, heating and molding the dough and obtaining rice noodle, and cooling, coating, drying and packaging product. However, the prior art does not teach the limitations as claimed of the present patent application.

CN102783609- Feng, Xinavuan: Feng teaches a rice noodle production line and rice noodle production process which includes a first rice elevator, a rice polisher, a specific gravity sand remover, a second rice elevator, a rice storage tank, a jet rice washer, a water-rice separator, a rice grinder, a dry powder pneumatic conveyor, a powder mixer, a quantitative water adding barrel, a dough aging conveyor, a dough feeder, a continuous dough cooking device, a swing dough separator, a dough body aging machine, a dough body crumbier, an automatic curing machine, a noodle extruder, a noodle aging machine, a quantitative cutter, a folding forming machine, a predrying shaping machine, a drying machine, an air cooler and a packaging conveyor. However, the prior art does not teach the limitations as claimed of the present patent application.
WQ2008052437 - Feng, Xinavuan: Feng teaches a full automatic production line of instant vermicelli and a process for producing it. The production line includes in turn according to transport direction of material: device for treating rice, device (1) for cooking and stirring, device for extruding into strip and self-slaking, device for transporting the strip, device (2) for extruding into shreds and self-slaking, device for aging with time, device (3) for cutting quantitatively, device for putting into box to shape, device (4) for baking vermicelli strip, device (5) for cooling vermicelli strip, and device (6) for packaging and transporting. The device for aging with time includes machine (7) for freezing rice vermicelli, machine for aging with time, machine (8) for loosening vermicelli continuously. However, the prior art does not teach the limitations as claimed of the present patent application.  
Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus claim 1 reads over the prior art of record and is considered to have allowable subject matter.   

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761